Exhibit 12.1.Computation of Ratio of Earnings to Fixed Charges Regency Energy Partners LP Computation of Ratio of Earnings to Fixed Charges (in thousands, except ratio amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, 2008 September 30, 2007 September 30, 2008 September 30, 2007 Earnings: Pre-tax income (loss) from continuing operations $ 48,840 $ (9,992 ) $ 69,369 $ (18,326 ) Add: Interest expense 16,072 10,894 48,261 41,740 Portion of rent under long-term operating leases representative of an interest factor 172 123 504 385 Amortization of capitalized interest 73 45 200 125 Less: Equity income - - - (43 ) Total earnings available for fixed charges $ 65,157 $ 1,070 $ 118,334 $ 23,881 Fixed Charges: Interest expense $ 16,072 $ 10,894 $ 48,261 $ 41,740 Portion of rent under long-term operating leases representative of an interest factor 172 123 504 385 Capitalized interest 473 1,101 1,407 1,557 Total fixed charges $ 16,717 $ 12,118 $ 50,172 $ 43,682 Ratio of earnings to fixed charges (x times) (1) 3.90 - 2.36 - (1) Earnings were insufficient to cover fixed charges by: $ - $ 11,048 $ - $ 19,801
